Case 1:21-cv-04318-ER Document5 Filed 06/17/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JHONY GERMAN,

Plaintiff,
ORDER
21 Civ. 4318 (ER)

Vv.

ANTHONY BLINKEN, Secretary of the
Department of State New York Passport Agency,

Defendant.

 

 

RAMos, D.J.:

 

Plaintiff, proceeding pro se, filed the instant suit on May 13, 2021. Doc. 1. That same
day, Plaintiff also filed a proposed order to show cause on why Defendant should not be directed
to issue Plaintiff a U.S. passport. Doc. 2. On May 28, 2021, the Court issued an Order to Show
Cause regarding why the Court should not enter an order compelling Defendant to issue
Plaintiff's U.S. passport, setting a hearing for June 18, 2021. Doc. 4.

In light of the Court’s closure in observance of Juneteenth National Independence Day,
the hearing is adjourned to June 23, 2021 at 4:00 p.m. The conference shall take place in the
Thurgood Marshall U.S. Courthouse, 40 Foley Square, Courtroom 619, New York, NY 10007.

It is further ORDERED that Plaintiff must serve a copy of this Order upon Defendant or
his attorney by first-class mail with verification of mailing, or via personal service, on or before
June 21, 2021. The Clerk of Court is respectfully directed to mail a copy of this Order to
Plaintiff.

It is SO ORDERED.

Dated: June 17, 2021

New York, New York wif

EDGARDO RAMOS, U.S.D.J.
